IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1443
                            Filed November 17, 2022


IN THE INTEREST OF A.C. and A.F.C.,
Minor Children,

T.D., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Austin Jungblut of Parrish Kruidenier Dunn Gentry Brown Bergmann &

Messamer L.L.P., Des Moines, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Paul White of Des Moines Juvenile Public Defender, Des Moines, attorney

and guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Ahlers and Chicchelly, JJ.
                                         2


AHLERS, Judge.

       About four years of services were provided to a family to try to correct

problems in the home. The problems included the mother allowing a sex offender

unrestricted access to the children, domestic violence (including multiple incidents

involving knives or firearms), child abuse, housing instability, drug use, and drug

dealing. When the services did not succeed, the juvenile court terminated the

parental rights of the parents of five-year-old A.F.C. and three-year-old A.C.1 Only

the mother appeals.

       We conduct de novo review of decisions terminating parental rights. In re

Z.K., 973 N.W.2d 27, 32 (Iowa 2022). Our review follows a three-step process of

determining if statutory grounds for termination have been established, if

termination is in the children’s best interests, and whether any permissive

exceptions should be applied to preclude termination. In re A.B., 957 N.W.2d 280,

294 (Iowa 2021). We do not address any steps a parent does not challenge. In

re P.L., 778 N.W.2d 33, 40 (Iowa 2010). Then we address any additional claims

raised by a parent. In re S.D., No. 22-1141, 2022 WL 3906757, at *1 (Iowa Ct.

App. Aug. 31, 2022).

       The juvenile court terminated the mother’s rights to the older child pursuant

to Iowa Code section 232.116(1)(f) (2022) and to the younger child pursuant to

section 232.116(1)(h).    The mother only challenges the statutory grounds for

terminating her rights to the older child. Yet, in doing so, she points to no part of

section 232.116(1)(f) that the State failed to prove. Section 232.116(1)(f) permits


1The children have the same mother. The father of A.C. is unknown. The juvenile
court terminated the rights of A.F.C.’s father and all unknown fathers of A.C.
                                          3


termination upon proof that (1) the child is four years of age or older; (2) the child

has been adjudicated as a child in need of assistance; (3) the child has been

removed from the physical custody of the child’s parent for the last twelve

consecutive months and any trial period at home has been less than thirty days;

and (4) the child cannot be returned to the custody of the child’s parent at the time

of the termination hearing. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

       On our de novo review, we find clear and convincing evidence of all four

elements for termination. As noted by the juvenile court, the mother has not

engaged in services to address her history of physical abuse of the children or her

history of domestic violence. See In re J.R., No. 17-0556, 2017 WL 2684405, at

*3 (Iowa Ct. App. June 21, 2017) (“The threat to children posed by domestic

violence in their home may serve as the basis for terminating parental rights.”); see

also In re A.R.C. III, No. 13-0786, 2013 WL 3458222, at *5–6 (Iowa Ct. App. July

10, 2013) (considering unresolved domestic-violence issues as a basis for

terminating parental rights). She was dishonest to the court and service providers

regarding her relationship with an abusive sex offender. See In re M.W., 876

N.W.2d 212, 223 (Iowa 2016) (finding continued dysfunctional relationships as a

basis for finding a child cannot be returned to a parent’s custody). She has not

demonstrated the ability to maintain stable housing, and she has not shown

progress in addressing her substance-abuse issues. See In re A.B., 815 N.W.2d

764, 776 (Iowa 2012) (“We have long recognized that an unresolved, severe, and

chronic drug addiction can render a parent unfit to raise children.”); In re D.M.,

No. 18-0086, 2018 WL 1433104, at *2 (Iowa Ct. App. Mar. 21, 2018) (collecting

cases finding a child cannot be returned to a parent when the parent does not have
                                         4


stable housing or employment).       The juvenile court correctly found statutory

grounds for terminating the mother’s parental rights to the older child.2

       Within her argument challenging the termination of her rights to the older

child, the mother makes repeated reference to an additional period of

rehabilitation. An additional period to work toward reunification is not relevant to

whether statutory grounds for termination exist, as the relevant inquiry for

termination under section 232.116(1)(f) is whether the child can be returned to the

mother’s custody at the time of the termination hearing, not at some future time.

See In re A.S., 906 N.W.2d 467, 473 (Iowa 2018) (interpreting “at the present time”

to mean “at the time of the termination hearing”).         The mother’s argument

essentially concedes that the older child could not be returned home at the time of

the hearing and thus concedes the statutory grounds. Nevertheless, we interpret

the mother’s argument as a separate argument requesting additional time to work

toward reunification.

       If the juvenile court does not terminate a parent’s rights, it can choose any

permanency option, including giving a parent an additional six months to work

toward reunification. See Iowa Code § 232.117(5) (permitting the court to enter

an order pursuant to section 232.104 if the court does not terminate parental

rights); see also id. § 232.104(2)(b) (establishing a permanency option of

continuing placement for an additional six months to give a parent the opportunity

to change so that removal will no longer be necessary). However, to choose this



2 The mother’s petition on appeal does not address our typical steps two and
three—whether termination is in the children’s best interests and permissive
exceptions to termination. As a result, we do not reach these issues.
                                          5


option, the court must be able to “enumerate the specific factors, conditions, or

expected behavioral changes which comprise the basis for the determination that

the need for removal of the child from the child’s home will no longer exist at the

end of the additional six-month period.” Id. § 232.104(2)(b). On our de novo

review, we cannot enumerate any such factors, conditions, or expected behavioral

changes. We agree with these observations by the juvenile court:

       [The mother] has asked for additional time to work towards
       reunification. [The mother] has received years of services without
       those services yielding meaningful and lasting change. By her own
       admission, [the mother] delayed in participating in services until after
       the [court of appeals] affirmed the termination of her parental rights
       towards [two older children whom are not the subject of this
       proceeding]. [The two children involved in this proceeding] have
       remained in limbo throughout the life of this case. They have been
       removed in excess of a year, and it only now that [the mother]
       appears ready to make changes. It is not in these children’s best
       interests to continue to suspend the crucial days of childhood while
       the parents experiment with ways to face up to their own problems.

We reject the mother’s request for additional time to work toward reunification.

       As to the younger child, the mother makes only a conditional challenge to

the termination of her rights. She asserts that, if we reverse the termination of her

rights to the older child, we should also reverse the termination of her rights to the

younger child in order to keep the siblings together. The condition for the mother’s

arguments has not been met, as we are not reversing the termination of her rights

to the older child. As a result, we also reject her conditional challenge to the

termination of her rights to the younger child.

       We affirm the juvenile court’s ruling terminating the mother’s rights to both

children.

       AFFIRMED.